Citation Nr: 1621535	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO. 11-05 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for status post fracture, right ethmoid, with sinusitis and headaches prior to April 20, 2015

2.  Entitlement to an increased rating for status post fracture, right ethmoid, with sinusitis and headaches, currently rated as 50 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The RO granted an increased rating of 50 percent for sinusitis in a December 2015 rating decision, effective April 20, 2015. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. The issue has been re-characterized on the title page to reflect the newly awarded rating.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, during his April 2015 hearing the Veteran indicated that he was unemployable at least in part due to his sinusitis. As such, the issue of entitlement to TDIU has been raised by the record. 

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

We defer a determination regarding possible entitlement to SMC, beyond that established by the AOJ.

The Board remanded the issue on appeal for additional development in August 2015. The requested examination having been provided and the noted records obtained, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). As part of this decision, the Board denied service connection for bilateral hearing loss and tinnitus. As such, those issues are no longer before the Board.

The Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2015. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

VA has a duty to obtain relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). As part of VA treatment records were associated with the Veteran's electronic claims file in August 2015, a March 2013 record notes that the Veteran was in the process of applying for Social Security Administration (SSA) disability benefits, but the disability or disabilities on which the Veteran was basing his SSA claim were not specified. As such, the Board cannot positively determine that any potential SSA records do not contain information that might be relevant to the Veteran's increased rating claim or his now-inferred TDIU claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). As they are potentially relevant, VA has a duty to make attempts to obtain them.

There is no evidence that attempts have been made to obtain these records, and no decisional documents since the May 2013 treatment record list SSA records as part of the evidence reviewed. Therefore, on remand all necessary attempts must be made to obtain any records associated with the Veteran's claim for SSA benefits and associate them with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Make all appropriate efforts to obtain a complete copy of the Veteran's SSA records, if any, as they relate to his service-connected disabilities. All efforts to obtain such SSA records should be fully documented, and a negative response must be provided if records are not available. If unavailable, the Veteran should be properly notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, readjudicate the issue on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




